Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 22(second occurrence) through 26 have been renumbered 23-27 accordingly.
1-14. (Canceled)  
15. (Original) A method of forming a retaining ring, comprising: joining an upper portion of the retaining ring having a frustoconical inner surface to a lower portion of the retaining ring having a cylindrical inner surface; and machining the inner surface of the lower portion and the inner surface of the upper portion to form a plurality of flat facets that intersect the frustoconical surface at a plurality of curved edges.  
16. (Original) The method of claim 15, comprising machining the inner surface of the lower ring and the inner surface of the upper portion such that a lowest point on each curved edge is aligned to a boundary between the upper portion and the lower portion.  
17. (Original) The method of claim 15, comprising machining the inner surface of the lower ring and the inner surface of the upper portion such that a lowest point on each curved edge is above a boundary between the upper portion and the lower portion.  
18. (Original) The method of claim 15, wherein joining comprises one or more of adhering with an adhesive, connecting with a mechanical fastener, or fixing with a dovetail joint.  
19. (Previously Presented) The method of claim 18, wherein joining comprises adhering with an adhesive.  
20. (Previously Presented) The method of claim 15, wherein the lower portion is composed of a first material and the upper portion is composed of a second material that is more rigid than the first material.  
21. (Previously Presented) The method of claim 20, wherein the first material is plastic and the second material is metal.  
22. (Previously Presented) The method of claim 15, wherein the lower portion and the upper portion are composed of the same material.  
[22] 23. (Amended) The method of claim 15, comprising forming the lower portion by injection molding.  
[23] 24. (Amended) The method of claim [22] 23, comprising forming a plurality of channels in a bottom surface of the lower portion.  
[24]25. (Amended) The method of claim 15, comprising machining the inner surface of the lower portion and the inner surface of the upper portion to have between 10 and 150 facets.  
[25]26. (Amended) The method of claim 15, comprising machining the inner surface of the lower portion and the inner surface of the upper portion such that the plurality of flat facets intersect a bottom surface of the lower portion to form a polygonal inner perimeter of the bottom surface.  
[26] 27. (Amended) The method of claim 25, comprising machining the inner surface of the lower portion and the inner surface of the upper portion such that the plurality of flat facets are perpendicular to the bottom surface of the lower portion.  


The two Notices of Allowance mailed on May 17, 2022 and June 2, 2022 allowed Claims 15 to 26. However, Claims 15 to 26 list two claims numbered 22. To correct this obvious grammatical error, this Examiner’s Amendment renumbers the second occurrence of Claim 22 to be Claim 23 and renumbers the rest of the claims accordingly. Thus, Claims 15 to 27 are allowed. Although MPEP 1302.04 permits renumbering the claims in accordance with 37 CFR 1.126 without Applicant’s authorization, the Examiner attempted to obtain such authorization from Applicant on June 3 and June 7, 2022 via telephone but did not get a return call. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
July 7, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723